Citation Nr: 0924340	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  09-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

A motion to advance this appeal on the Board's docket was 
granted in June 2009 due to the Veteran's advanced age.  
38 U.S.C.A. § 7107(a)(2) (West 2002), 38 C.F.R. § 20.900(c) 
(2008).

FINDINGS OF FACT

1.  The competent clinical evidence of record reflects the 
Veteran's bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be causally related to the 
Veteran's active service.

2.  The competent clinical evidence of record reflects that 
the Veteran's right ear tinnitus was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.

3.  There is no competent clinical evidence of record that 
the Veteran has left ear tinnitus.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in March 2007, VA informed 
the appellant of what evidence was required to substantiate 
his claims, and of his and VA's respective duties for 
obtaining evidence.  The correspondence to the appellant also 
included notice that a disability rating and effective date 
would be assigned, in the event of award of the benefit 
sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini. 

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
private and VA examination records, as well as the Veteran's 
statements in support of his claims. The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

An April 2008 report from the National Personnel Records 
Center (NPRC) indicates that the Veteran's service treatment 
records (STRs) were among those destroyed in a 1973 fire at 
NPRC.  When records in government custody are lost or 
destroyed, VA has a heightened duty to consider the benefit 
of doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996).

The evidence of record includes an NA Form 13055, completed 
by the Veteran, in which he was requested to provide 
information regarding his treatment for bilateral hearing 
loss and bilateral tinnitus.  The Veteran noted that he was 
assigned to the 25th artillery, but did not specify which 
company, battalion, or division.  Moreover, he did not list 
specific treatment dates, other than 1954, and did not list 
any locations of treatment other than that he "may" have 
received some attention from medics in the field, or 
"possibly" when outprocessing.  Such limited and 
speculative information is not sufficient for VA to attempt 
to obtain any records.  

A VA examination and opinion with respect to the issue on 
appeal was obtained in August 2008.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it is predicated on a 
full audiometric examination of the Veteran and a review of 
his claims file.  It considers all of the pertinent evidence 
of record, to include audiometric results and the statements 
of the Veteran.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  The Board notes that, in Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held 
that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in his or her final report.  The March 2008 VA 
examiner noted that the Veteran has difficulty understanding 
conversations and that during the word recognition testing, 
the Veteran stated that the "words run together" and he 
"can't make them out.  Although the examiner did not fully 
describe the functional effect of the Veteran's hearing loss 
on his daily life, the Board finds no prejudice results to 
the Veteran and, as such, the Board may proceed with a 
decision.  In this regard, the Board notes that the Court's 
rationale in requiring an examiner to consider the functional 
effects of a Veteran's hearing loss disability involves the 
potential application of 38 C.F.R. § 3.321(b) in considering 
whether referral for an extra-schedular rating is warranted.  
As the Board finds, in the decision below, that service 
connection is not warranted in the present case, no rating 
will be assigned, and there is no potential for application 
of 38 C.F.R. § 3.321(b).  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus or hearing loss disability, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss as a 
result of active service.  The first element of a claim for 
service connection is that there must be evidence of a 
current disability. 

The evidence of record includes March 2008 VA audiological 
evaluation results.  The evaluation revealed that pure tone 
air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
95
95
95
LEFT
15
50
95
100
100

The word recognition score was 10 percent for the right ear 
and 2 percent for the left ear using the Maryland CNC word 
list test.  The diagnosis was mild to profound sensorineural 
hearing loss in the right ear and moderate to profound 
sensorineural hearing loss in the left ear.  The Board notes 
that the Veteran has current bilateral hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.

The claims file also includes an October 2005 private 
audiological report; however, the results are in graphic form 
with no contemporaneous interpretation.  The Board is unable 
to interpret audiograms which are presented in graphic rather 
than numerical form.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  In addition, although the report reflects speech 
discrimination scores, it does not indicate that the Maryland 
CNC word list was used.  Nevertheless, as noted above, the 
Board has acknowledged that the Veteran has current bilateral 
hearing loss disability for VA purposes.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran averred in VA Form 9, dated in January 
2009, that he was exposed to artillery fire/incoming enemy 
mortars, rifle fire, and machine gun fire which was 
instrumental in his hearing loss and tinnitus.  The Board 
notes that the Veteran's DD Form 214 reflects that the 
Veteran served with a field artillery battalion, and received 
the Korean service medal with 2 bronze service stars, and the 
United Nations service medal.  Therefore, his exposure to 
acoustic trauma in service is conceded as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The requirements for service 
connection for hearing loss disability, as defined in 38 
C.F.R. § 3.385, need not be shown by the results of 
audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for hearing loss disability must show, as is required in a 
claim for service connection for any disability, that current 
hearing loss disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board finds the third requirement for service connection 
has not been met. 
When, as here, at least a portion of the service records 
cannot be located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the threshold 
for allowance of a claim is not lowered and the need for 
probative medical nexus evidence causally relating the 
current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  See also Russo, supra. 

As noted above, the evidence of record includes a March 2008 
VA audiological examination.  The examiner opined, after 
reviewing the claims file and examining the Veteran, that the 
Veteran's hearing loss is less likely as not caused by, or a 
result of, in-service acoustic trauma.  The examiner noted 
that the first direct evidence of a hearing loss was the 
March 2008 VA examination.  In addition, the examiner noted 
that there is significant history of occupational and 
recreational noise exposure.  The record reflects that the 
Veteran reported post service occupations of truck driving, 
farming/handyman, and lumber and timber work.  His 
recreational noise exposure included firing rifles, and the 
use of all terrain vehicles, He also operated power tools, a 
farm tractor, a brush hog mower, a sewing machine, and a 
chain saw.  

The Board notes that the examiner's opinion was based, in 
part, on the elapsed time from the Veteran's service until 
diagnosed hearing loss.  At the time of the March 2008 VA 
examination, the October 2005 private audiological 
examination was not associated with the claims file.  Even if 
the Board could interpret graphic results and even if the 
private examination report reflected hearing loss disability, 
the earliest clinical evidence of hearing loss would still be 
more than 50 years after separation from service.  The Board 
finds the 2 1/2 year difference in onset dates between the VA 
examination and the private examination, to be insignificant 
when considering the extensive five decades that had passed 
since service.  The Board further notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000.)

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current bilateral hearing loss disability to service, the 
Veteran's initial clinical demonstration of hearing loss more 
than 50 years after separation from service is too remote to 
be reasonably related to service.  As the preponderance of 
the evidence is against the claim, service connection for 
bilateral hearing loss disability is not warranted.

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability is causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  Additionally, the Veteran has not asserted 
his observation of continuity of symptomatology since service 
so as to warrant a credibility assessment as to a matter he 
is competent to observe.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral Tinnitus

As noted above, the Veteran's exposure to acoustic trauma in 
service is conceded.  38 U.S.C.A. § 1154(a).  The earliest 
clinical evidence of record that the Veteran complained of, 
or sought treatment for tinnitus, is the March 2008 VA 
audiology examination.  The March 2008 VA examination report 
reflects that the Veteran reported a history of right ear, 
recurrent tinnitus which can last for a week and then goes 
away.  The Veteran reported the onset of tinnitus to be 
within the last six months.  A prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  See Maxson, supra.

The March 2008 VA examiner opined that the Veteran's tinnitus 
is less likely as not caused by, or a result, of in-service 
acoustic trauma.  The examiner noted the significant history 
of occupation and recreational noise exposure and that the 
onset of tinnitus was given as six months prior to the 
examination, or the fall of 2007.

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first- hand knowledge (e.g., 
experiencing a "bullfrog sound" in his ears).  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To 
this extent, the Board finds that the Veteran is competent to 
report that he has current tinnitus.  However, the Veteran 
has not been shown to possess the requisite skills or 
training necessary to be capable of making competent 
etiological opinions.  Thus, his statements submitted for 
this purpose do not constitute competent evidence and lack 
probative value.  Espiritu, supra.  Moreover, the Veteran did 
not allege any tinnitus in the left ear.

The evidence of record reflects that the Veteran did not 
complain of, or seek treatment for, tinnitus for 
approximately 54 years after his separation from service.  In 
the absence of demonstration of continuity of symptomatology, 
or a competent clinical opinion relating the Veteran's 
current right ear tinnitus to service, the initial 
demonstration of tinnitus approximately 54 years after 
separation from service is too remote to be reasonably 
related to service.  Moreover, there is no evidence of left 
ear tinnitus.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable, and service connection for bilateral tinnitus is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for bilateral tinnitus 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


